DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Acknowledgment is made of applicant’s claim for foreign priority to 23 October 2015 under 35 U.S.C. 119 (a)-(d). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 May 2022 has been entered.

Response to Amendment
Claims 1 and 11-25 were previously pending in the application.  The amendment filed 05 May 2022 has been entered, and the following has occurred:  Claims 1, 24, and 25 have been amended.  Claim 2 has been cancelled.  No Claims have been added.
Claims 1, 11-15, & 17-25 remain pending in the application.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1, 11-15 & 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite subject matter within a statutory category as a process (claim 24) & machine (claims 1, 11-15, 17-23 & 25) which recite steps:
receiving results of mind-altering substance tests;
storing the results;
displaying the stored results;
perform diagnostics, based on parameters selected by a reviewer relating to any one of more of: number of tests, site location, time of day, result, and employee;
display any alerts based on the diagnostics, the displayed alerts including warning alerts or error alerts, the alerts are selectable to produce an itemized alert which can be selected to provide a detailed individual report;
collectively display the stored results, including one or more graphs relating to the stored results from a plurality of sources,
the graphs facilitating rapid and intuitive evaluation of tests, drilling down into displayed test data to obtain a particular test result, the graphs being arranged in accordance with alcohol testing or drug testing, the dashboard including filter selectors which can be selected to filter underlying stored test data so that the graphs are modified accordingly, and
amend parameters relating to any one or more of: a company, divisions of a company, sites, staff details, user details, system settings, and testing units,
displaying a plurality of test results from a plurality of users collectively, according to the amended parameters;
review the stored results from multiple testing units once the tests have been performed, which enables rapid risk assessment and corrective action to be undertaken responsive to the displayed alerts
These steps of performing mind-altering substance tests on subjects and organizing/analyzing the collected substance testing data, storing and recordkeeping the collected testing data, issuing alerts based on the results to incur or prevent a specific action of the user, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  MPEP 2106.04(a)(2)(II) defines methods of organizing human activity being described as concepts relating to managing personal behavior or relationship or interactions between people, including social activities, teaching, and following rules or instructions).  The limitations presented by Applicant show efforts to control a subject’s actions via alerts or failed-test warnings being provided to supervisors (see Applicant’s specification Par [0029]-[0030]).  Therefore, under the broadest reasonable interpretation, it is shown that Applicant intends to manage personal behavior or relationships or interactions (subject being able to perform certain activities) between people (i.e. supervisor/higher-up/officer and subject being monitored such as employees, alcohol offenders, etc.) via the recited limitations.  Without intervention or operation of the instantly claimed system, the interaction between the higher-up and the subject being monitored would be different.  Accordingly, it is determining that the limitations presented include methods of organizing human activity, specifically through managing personal behavior or relationships or interactions between people.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 11-15 & 17-23, reciting particular aspects of how the mind-altering tests may be performed or how the mind-altering test results might be stored or organized in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a plurality of testing units, a server, a database, a display, a dashboard, a security validation amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0025]-[0026], [0025], [0025], [0025], [0029], [0033], respectively see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of performing mind-altering substance tests & performing diagnostics on the testing units, producing an itemized alert which can provide a detailed individual report, amounts to mere data gathering, recitation of the data being in accordance with alcohol testing, drug testing, recitation of the one or more graphs relating to stored results from a plurality of testing units, amending parameters of a system relating to a company, divisions of a company, sites, staff details, user details, system settings, and testing units, performing diagnostics based on various parameters selected by a reviewer, reviewing the stored results from multiple testing units, etc. amounts to selecting a particular data source or type of data to be manipulated, recitation of storing the results or diagnostics performed, displaying the results from multiple testing units or multiple subjects that have diagnostics performed on them, being able to select specific results or diagnostics performed, security validation controlling access to the stored results, amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of performing mind-altering substance tests, arranging the data and diagnostics in accordance with alcohol testing, drug testing, etc. see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 11-15, & 17-23, reciting the use of the wall-mounted or handheld units as a part of the testing system, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 11 reciting the testing systems specifically collecting large numbers of mind-altering substance test results, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claim  15 reciting specifically various forms of live mind-altering substance (alcohol, drug, toxicology, etc.) test results being used, claims 12-14 reciting the user being able to select specific itemized tests based on varying parameters, claim 17 reciting operational configuration settings specifically being modified or gathered, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving mind-altering substance testing results; receiving diagnostics based on parameters selected by a reviewer and results of diagnostics performed on the mind-altering substance testing units, receiving an itemized alert which can be selected to provide a detailed individual report of the collected testing data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing mind-altering substance testing to obtain certain biological parameters such as BAC,  performing diagnostics on the BAC results from multiple users and/or testing units utilizing certain parameters, amending parameters relating to various divisions of a company, sites, staff details, user details, system setting, testing units, reviewing stored results from multiple testing units etc. e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); displaying, sorting, and allowing drill-down of the mind-altering substance test results from multiple testing units and/or multiple users of said testing units and diagnostics based on varying user-specified parameters, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the mind-altering substance test results in the database, storing the graphs of results, storing the instructions to perform the computer-implemented method, storing updated parameters relating to various divisions of a company, sites, staff details, user details, system setting, testing units, storing security validation means for controlling access to stored results, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); alerts being selectable to produce further details, or filter selectors being selected to filter underlying stored test data so graphs are modified accordingly, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 11-15 & 17-23, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 11, 15 & 17 reciting receiving and displaying live stored results from varying types of mind-altering substance tests and receiving global or individual operational configuration settings & claims 18 & 20 reciting managing collection of samples and approval of tests such as over a network and/or synchronizing sample statuses with another server (via a network) e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 18-19 reciting configuring and managing a collection of samples and approval of tests/test results, claim 21 reciting generating a report to reflect the results of the received tests e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 11 & 21 reciting storing alcohol test results from multiple testing units and storing generated test results/reports, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claims 12-15 & 17 reciting the user being able to select certain parameters using filter selectors and buttons to accordingly filter the graphs and data, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)), claim 22 reciting the use of an SMS code and/or a username and password, See Applicant’s specification [Par 0033, ll. 3] which discloses this activity to specifically be “conventional”; claim 23 reciting the devices being wall-mounted or handheld, which according to Applicant’s specification [Par 0004, ll.1-3] is common and well-known in workplaces that perform mind-altering substance testing.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-15, 17-19, & 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ofir et al. (U.S. Patent Publication No 20140061042) in view of Ridder et al. (U.S. Patent Publication No. 20070073118).

Claim 1 –
Regarding Claim 1, Ofir teaches an online mind-altering substance testing system including:
distributed mind-altering substance testing units for performing mind-altering substance tests (See Ofir Par [0035], [0044], [0078] which discloses the system including multiple alcohol detection devices with remote network functionality);
a server for receiving results of the mind-altering substance tests (See Ofir Par [0035] which discloses the use of one or more central servers and wireless networks for remote functionality);
a database for storing the results (See Ofir Par [0041] which discloses storage media that may store database, database instances, and more for providing a structure collection of records or data that is collected by the alcohol detection device(s));
a display for displaying the stored results (See Ofir Par [0039] which discloses the use of computers or computing devices, specifically being able to display stored data, content, information, etc.; See Ofir Par [0100] which discloses a screen display; See Ofir Figs. 14-15), wherein
the system performs diagnostics on the testing units based on parameters selected by a reviewer relating to any one or more of: number of tests, site location, time of days, result, and employee (See Ofir Par [0037] & [0118] which discloses an employer receiving, managing, and maintaining data records for each of its employees and may include communicating test result data for a specific employee or at least a portion thereof to one or more employer computers such that the data may be used for purposes of monitoring and enforcing employee/workplace conduct; See Ofir Par [0090] which discloses identification of the location of the user themselves as part of the data collected; See Ofir Par Fig. 14 and Par [0098] which discloses that the mobile application may be further configured to generate historical data associated with tests conducted such as the time/date of the test, See Ofir Par [0100] and Fig. 15 which disclose a screen display and associated counter that monitors the number of tests performed by the user, therefore constituting a parameter/diagnostic of a number of tests; See Ofir Par [0114] which discloses initiating a calibration sequence for performing diagnostics on the testing unit to ensure that the system is properly calibrated prior to performing the tests based on the number of tests performed), and
a dashboard displays any alerts based on the diagnostics (See Ofir Par [0114] which discloses displaying a notification that calibration is necessary after so many tests since the previous calibration),
the displayed alerts include warning alerts or error alerts, and the alerts are selectable to produce an itemized alert which can be selected to provide a detailed individual report (See Ofir Par [0114] which discloses the calibration being initiated upon activating the user selecting the provided notification, ergo providing more details to complete the calibration sequence; While not “alert”’ per se, see Ofir Par [0094]-[0095] & [0118] which discloses that post-result actions may include communicating test result data or at least a portion thereof to one or more employer computers such that the data may be used for purposes of monitoring and enforcing employee/workplace conduct and includes detailed reports for specific employees that are monitored by the employer); 
the dashboard collectively displays the stored results from a plurality of the distributed mind-altering substance testing units (See Ofir Par [0049] which describes that a plurality of devices can be used for data collection and communicates with a centralized software/hardware; See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Ofir Par [0098]-[0100] which discloses historical data being maintained, viewed, analyzed, and even shared, as may be desirable for particular applications or by particular users, and further, the historical data accumulation may be provided miscellaneous settings to toggle on or off the “results saving” feature, implying there are a plurality of results being saved and displayed, and is further confirmed through the language “permitting retention of data for a particular number of results, a particular duration of time, or otherwise” or as discussed in [0100], calibration may be necessary for every few hundred tests because of “perceived inaccuracies within test results over a particular period of time”, implying there are multiple stored results), including one or more graphs relating to the stored results from a plurality of the distributed mind-altering substance testing units (See Ofir Par [0086]-[0089] & [0116]-[0117] which discloses the storing of results  display showing historical alcohol breath detection data; See Ofir Par [0098] & Fig. 14 which discloses one or more graphs of the results being displayed, albeit for a tests conducted on a  particular alcohol detection device rather than multiple devices;  See Ofir Par [0119] which discloses the transmitting of data, from the multiple devices described in Ofir Par [0035], [0043]-[0044], [0078]), the graph facilitating rapid and intuitive evaluation from various testing units (the limitation “the graphs being able to facilitate rapid and intuitive evaluation of a large number of tests” is a “whereby” clause that simply expresses the intended result of a process step positively recited and therefore is not given patentable weight (See MPEP 2111.04(I)); However, to further prosecution, it is seen that Applicant intends to describe the graphs displaying results of multiple tests concurrently… See Ofir Fig. 14 which shows the graph displaying the results of multiple alcohol-breath tests, allowing for the visualization of the results from a plurality of alcohol-breath tests concurrently), the dashboard enabling drilling down into displayed test data to obtain a particular test result (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates), the graphs being arranged in accordance with alcohol or drug testing (See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Fig. 14 which discloses the graph being arranged in accordance with alcohol-breath testing, showing BAC results over time), the dashboard including filter selectors which can be selected to filter underlying stored test data so that the graphs are modified accordingly (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates, therefore, the filter would be the change of date filter, and the graphs are modified accordingly the show the alcohol-breath test results from that specific date);
amend parameters relating to any one or more of: a company, divisions of a company, sites, staff details, user details, system settings, and testing units (See Ofir Par [0099] which discloses the user being able to select, edit, or toggle miscellaneous settings on the mobile application/device, therefore constituting amending parameters of the system settings and/or testing units;  See Ofir Par [0037] which discloses one or more detection devices may be provided by a corporate entity to one or more employees, and in certain embodiments, the central server may also be associated with one or more centralized computer devices, which may be configured, as desirable; See Ofir Par [0114] which discloses initiating a calibration sequence for performing diagnostics on the testing unit to ensure that the system is properly calibrated prior to performing the tests, therefore modifying an operational configuration setting of the one or more testing units; Ofir Par [0118] describes the system being configured to communicate with a centralized server configured to provide employers oversight over multiple employees),
the graphs displaying a plurality of test results from a plurality of users collectively, according to the amended parameters (See Ofir Fig. 14 which shows the graph displaying the results of multiple alcohol-breath tests over time, allowing for the visualization of the results from a plurality of alcohol-breath tests concurrently;  while not explicitly “displaying a plurality of test results from a plurality of users collectively”, Ofir Par [0098] discloses generating one or more screen displays detailing historical data associated with tests conducted on a particular alcohol detection device and as stated in Ofir Par [0054] & [0112], one or more users may utilize said alcohol detection device and utilize multiple user logins with the single mobile application;  Further, Ofir Par [0118] describes the system being configured to communicate with a centralized server configured to provide employers oversight over multiple employees.  Therefore, Ofir does not seem to anticipate the displaying of a plurality of test results from a plurality)
wherein the reviewer can review the stored results from multiple testing units once the tests have been performed which enables rapid risk assessment and corrective action to be undertaken responsive to the displayed alerts (See Ofir Par [0035] discloses the system and the system’s functionalities to be implemented amongst multiple alcohol detection devices with remote network functionality; See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates, therefore, the filter would be the change of date filter, and the graphs are modified accordingly the show the alcohol-breath test results from that specific date).

While Ofir Par [0098] discusses the graphical depiction or displaying of historical data accumulated by a singular device & Ofir Par [0119] suggests the transmitting of data from multiple alcohol breath testing devices that are described in Ofir Par [0035], [0043]-[0044], [0078], and even further Ofir Par [0118] discusses implementation of the alcohol breath testing aspects into a workplace and therefore monitoring multiple people or subjects, Ofir is not explicit on the presenting of multiple graphical depictions or graphs of said transmitted data from said devices, such as over a connected network implementation.  Examiner notes that under the broadest reasonable interpretation of “one or more graphs relating to the stored results from a plurality of the distributed mind-altering substance testing units” and “graphs displaying a plurality of test results from a plurality of users collectively, according to the amended parameters”, it would most likely be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the disclosure of Ofir, to present one or more graphs of aggregate data collected from the repeatedly disclosed multiple alcohol breath testing devices rather than just a single alcohol breath testing device.  Indeed, it is understood by Examiner that data and graphing from one device/subject could relate to stored/graphed data from a plurality of units/subjects, as described in Ofir Par [0098] (which discloses generating one or more screen displays detailing historical data associated with tests conducted on a particular alcohol detection device) in combination with the disclosure of multiple users and multiple alcohol breath testing devices located throughout a facility in Ofir Par [0035], [0043]-[0044],  [0048], & [0078] would be able to read on said limitations

While Ofir Par [0094] briefly discusses security options for verifying the identity of the user for testing purposes, Ofir does not explicitly specifically disclose:
a security validation controlling access to the stored results;

Ridder discloses the presenting of multiple graphical depictions or graphs of said transmitted data from said devices, such as over a connected network implementation (See Ridder Fig. 20.  Par [0034], Par [0109]-[0110] which disclose noninvasive, blood, and breath alcohol measurements being acquired for 10 subjects and an associated graph that contains the blood, breath, and noninvasive alcohol concentrations versus time that were measured for 2 of said 10 subjects and contain data that was collected remotely) and a security validation controlling access to the stored results (See Ridder Par [0101]-[0104] which discloses security policies relayed to appropriate devices in other locations via RF uplinks, that which allows communication and data transfer via secure data protocol and use of a key, plastic transponder, credit card style smart card, employee id badge, lapel pin, etc.).  The disclosure of Ridder is directly applicable to the disclosure of Ofir because both disclosures share limitations and capabilities, namely, both disclosures are directed towards monitoring substance or alcohol levels in multiple, remote subjects over time, analyzing said substance levels for each subject, and providing displays of information surrounding said substance levels for each subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ofir surrounding the transmitting of data from multiple alcohol breath testing devices to further include the presenting of multiple graphical depictions or graphs of said transmitted data from said devices, as disclosed by Ridder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ofir to further include the presenting of multiple graphical depictions or graphs of said transmitted data from said devices, as disclosed by Ridder to monitor and graphically depict alcohol concentration throughout each subject with an assigned alcohol detection device (See Ridder Par [0109]-[0110].  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ofir regarding security and user validation to specifically include user validation that controls access to stored results, because this adds security, convenience, and policy control to an individual’s biometric/alcohol testing data (See Ridder Par [0101]-[0102]).


Claim 11 – 
Regarding Claim 11, Ofir and Ridder disclose the testing system of Claim 1 in its entirety.  Ofir further teaches a testing system wherein:
the stored results are displayed collectively in a dashboard, in turn, including one or more graphs relating to the stored results (See Ofir Fig. 14 which shows the graph displaying the results of multiple alcohol-breath tests, allowing for the visualization of the results from a plurality of alcohol-breath tests concurrently),
the graphs facilitating rapid and intuitive evaluation of often large numbers of tests from various testing units, one or more of the graphs being grouped in accordance with different parameters (the limitation “the graphs being able to facilitate rapid and intuitive evaluation of a large number of tests” is a “whereby” clause that simply expresses the intended result of a process step positively recited and therefore is not given patentable weight (See MPEP 2111.04(I)); However, to further prosecution, it is seen that Applicant intends to describe the graphs displaying results of multiple tests concurrently; See Ofir Fig. 14 which shows the graph displaying the results of multiple alcohol-breath tests, allowing for the visualization of the results from a plurality of alcohol-breath tests concurrently).

Claim 12 – 
Regarding Claim 12, Ofir and Ridder disclose the testing system of Claim 11 in its entirety.  Ofir further teaches a testing system wherein:
the graphs are selectable to produce a group of itemized tests (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to select specific points/values or test results on the screen and subsequent values show up on next to the selected value; additionally, the user can select previous tests performed on prior dates, therefore, graphs are selectable to produce the alcohol-breath test results from that specific date (i.e. a group of itemized tests from a specific date)). 



Claim 13 – 
Regarding Claim 13, Ofir and Ridder disclose the testing system of Claim 12 in its entirety.  Ofir further teaches a testing system wherein:
the group of graphs can be filtered or sorted using parameters (See Ofir Par [0098] & Ofir Fig. 14 which discloses the user being able to group the graphs based on date or minimum BAC value).

Claim 14 – 
Regarding Claim 14, Ofir and Ridder disclose the testing system of Claim 12 in its entirety. 
Ofir further discloses a testing system wherein:
each test in the group of graphs can be selected to display an associated test result (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to select specific points/values or test results on the screen and subsequent values show up on next to the selected value).

Claim 15 –
Regarding Claim 15, Ofir and Ridder disclose the testing system of Claim 14 in its entirety.  Ofir further teaches a testing system wherein:
each test result is either an alcohol result, or a drug screen and toxicology result (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows test results and BAC data from breath-alcohol tests performed by the user being displayed in chart and graphical form on the dashboard).


Claim 17 – 
Regarding Claim 17, Ofir and Ridder disclose the testing system of Claim 1 in its entirety.  Ofir further discloses a testing system, configured to:
modify, either globally or individually, operational configuration settings of one or more of the testing units (See Ofir Par [0114] which discloses initiating a calibration sequence for performing diagnostics on the testing unit to ensure that the system is properly calibrated prior to performing the tests, therefore modifying an operational configuration setting of the one or more testing units).

Claim 18 – 
Regarding Claim 18, Ofir and Ridder disclose the testing system of Claim 1 in its entirety.  Ofir further discloses a testing system
configured to manage collection of samples and approval of tests (See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Fig. 14 which discloses the graph being arranged in accordance with alcohol-breath testing, showing BAC results over time and the ability to access previous samples within the user’s collection, thereby managing the collection of samples).



Claim 19 – 
Regarding Claim 19, Ofir and Ridder disclose the testing system of Claim 18 in its entirety.  Ofir further discloses a testing system
including a sample repository in which test samples are provided (See Ofir Par [0007] which discloses the alcohol detection apparatuses being provided for use to capture test data associated with the conduct of at least one BAC level test).

Claim 21 – 
Regarding Claim 21 Ofir and Ridder disclose the testing system of Claim 1 in its entirety.  Ofir does not disclose a testing system:
configured to generate reports including dashboard or test data (See Ofir Par [0094] which discloses additional functionalities relating to verification, as well as, reporting of at least test result data that is specific to certain users of the alcohol-breath testing units).

Claim 22 – 
Regarding Claim 22, Ofir and Ridder disclose the testing system of Claim 1 in its entirety.  Ofir further discloses a testing system which:
validates a user using a SMS code and/or a user name and password (See Ofir Par [0110] which discloses the use of log-in capabilities to validate a user or multiple users of the mobile application/device).

Claim 23 – 
Regarding Claim 23, Ofir and Ridder disclose the testing system of Claim 1 in its entirety.  Ofir further discloses a testing system wherein:
the testing units are wall-mounted units or handheld units (See Ofir Par [0035] discloses the system including multiple handheld alcohol detection devices with remote network functionality).

Claim 24 –
Regarding Claim 24, Ofir discloses an online mind-altering substance testing method including:
performing mind-altering substance tests using distributed mind-altering substance testing units (See Ofir Par [0035] discloses the system including multiple alcohol detection devices with remote network functionality);
receiving the results of the mind-altering substance tests (See Ofir Par [0035] which discloses the use of one or more central servers and wireless networks for remote functionality to transmit and receive the results of the mind-altering substance tests);
storing the received results (See Ofir Par [0041] which discloses storage media that may store database, database instances, and more for providing a structure collection of records or data that is collected by the alcohol detection device(s));
displaying the stored results subsequent to the reviewer’s validation (See Ofir Par [0039] which discloses the use of computers or computing devices, specifically being able to display stored data, content, information, etc.; See Ofir Par [0100] which discloses a screen display; See Ofir Figs. 14-15), wherein
performing diagnostics on the testing units based on parameters selected by the reviewer relating to any one or more of: number of tests, site location, time of day, result, and employee (See Ofir Par [0037] & [0118] which discloses an employer receiving, managing, and maintaining data records for each of its employees and may include communicating test result data for a specific employee or at least a portion thereof to one or more employer computers such that the data may be used for purposes of monitoring and enforcing employee/workplace conduct; See Ofir Par [0090] which discloses identification of the location of the user themselves as part of the data collected; See Ofir Par Fig. 14 and Par [0098] which discloses that the mobile application may be further configured to generate historical data associated with tests conducted such as the time/date of the test, See Ofir Par [0100] and Fig. 15 which disclose a screen display and associated counter that monitors the number of tests performed by the user, therefore constituting a parameter/diagnostic of a number of tests; See Ofir Par [0114] which discloses initiating a calibration sequence for performing diagnostics on the testing unit to ensure that the system is properly calibrated prior to performing the tests based on the number of tests performed); and
displaying on a dashboard any alerts based on the diagnostics, the display alerts including warning alerts or error alerts, the alerts being selectable to produce an itemized alert which can be selected to provide a detailed individual report (See Ofir Par [0114] which discloses the calibration being initiated upon activating the user selecting the provided notification, ergo providing more details to complete the calibration sequence; While not “alert”’ per se, see Ofir Par [0094]-[0095] & [0118] which discloses that post-result actions may include communicating test result data or at least a portion thereof to one or more employer computers such that the data may be used for purposes of monitoring and enforcing employee/workplace conduct and includes detailed reports for specific employees that are monitored by the employer); and
further collectively displaying on the dashboard the stored results from a plurality of the distributed mind-altering substance testing units (See Ofir Par [0049] which describes that a plurality of devices can be used for data collection and communicates with a centralized software/hardware; See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Ofir Par [0098]-[0100] which discloses historical data being maintained, viewed, analyzed, and even shared, as may be desirable for particular applications or by particular users, and further, the historical data accumulation may be provided miscellaneous settings to toggle on or off the “results saving” feature, implying there are a plurality of results being saved and displayed, and is further confirmed through the language “permitting retention of data for a particular number of results, a particular duration of time, or otherwise” or as discussed in [0100], calibration may be necessary for every few hundred tests because of “perceived inaccuracies within test results over a particular period of time”, implying there are multiple stored results), including one or more graphs relating to the stored results from a plurality of the distributed mind-altering substance testing units (See Ofir Par [0086]-[0089] & [0116]-[0117] which discloses the storing of results  display showing historical alcohol breath detection data; See Ofir Par [0098] & Fig. 14 which discloses one or more graphs of the results being displayed, albeit for a tests conducted on a  particular alcohol detection device rather than multiple devices;  See Ofir Par [0119] which discloses the transmitting of data, from the multiple devices described in Ofir Par [0035], [0043]-[0044], [0078]), the graph facilitating rapid and intuitive evaluation of tests from various testing units (the limitation “the graphs being able to facilitate rapid and intuitive evaluation of a large number of tests” is a “whereby” clause that simply expresses the intended result of a process step positively recited and therefore is not given patentable weight (See MPEP 2111.04(I)); However, to further prosecution, it is seen that Applicant intends to describe the graphs displaying results of multiple tests concurrently… See Ofir Fig. 14 which shows the graph displaying the results of multiple alcohol-breath tests, allowing for the visualization of the results from a plurality of alcohol-breath tests concurrently), the dashboard enabling drilling down into displayed test data to obtain a particular test result (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates), the graphs being arranged in accordance with alcohol or drug testing (See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Fig. 14 which discloses the graph being arranged in accordance with alcohol-breath testing, showing BAC results over time), the dashboard including filter selectors which can be selected to filter underlying stored test data so that the graphs are modified accordingly (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates, therefore, the filter would be the change of date filter, and the graphs are modified accordingly the show the alcohol-breath test results from that specific date), and
amending parameters relating to any one or more of: a company, divisions of a company, sites, staff details, user details, system settings, and testing units (See Ofir Par [0099] which discloses the user being able to select, edit, or toggle miscellaneous settings on the mobile application/device, therefore constituting amending parameters of the system settings and/or testing units; See Ofir Par [0037] which discloses one or more detection devices may be provided by a corporate entity to one or more employees, and in certain embodiments, the central server may also be associated with one or more centralized computer devices, which may be configured, as desirable; See Ofir Par [0114] which discloses initiating a calibration sequence for performing diagnostics on the testing unit to ensure that the system is properly calibrated prior to performing the tests, therefore modifying an operational configuration setting of the one or more testing units; Ofir Par [0118] describes the system being configured to communicate with a centralized server configured to provide employers oversight over multiple employees),
the graphs displaying a plurality of test results from a plurality of users collectively, according to the amended parameters (See Ofir Fig. 14 which shows the graph displaying the results of multiple alcohol-breath tests over time, allowing for the visualization of the results from a plurality of alcohol-breath tests concurrently;  while not explicitly “displaying a plurality of test results from a plurality of users collectively”, Ofir Par [0098] discloses generating one or more screen displays detailing historical data associated with tests conducted on a particular alcohol detection device and as stated in Ofir Par [0054] & [0112], one or more users may utilize said alcohol detection device and utilize multiple user logins with the single mobile application;  Further, Ofir Par [0118] describes the system being configured to communicate with a centralized server configured to provide employers oversight over multiple employees.  Therefore, Ofir does not seem to anticipate the displaying of a plurality of test results from a plurality); and
reviewing by the reviewer the stored results from multiple testing units once the tests have been performed, which enables rapid risk assessment and corrective action to be undertaken responsive to the displayed alerts (See Ofir Par [0035] discloses the system and the system’s functionalities to be implemented amongst multiple alcohol detection devices with remote network functionality; See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates, therefore, the filter would be the change of date filter, and the graphs are modified accordingly the show the alcohol-breath test results from that specific date).

While Ofir Par [0098] discusses the graphical depiction or displaying of historical data accumulated by a singular device & Ofir Par [0119] suggests the transmitting of data from multiple alcohol breath testing devices that are described in Ofir Par [0035], [0043]-[0044], [0078], and even further Ofir Par [0118] discusses implementation of the alcohol breath testing aspects into a workplace and therefore monitoring multiple people or subjects, Ofir is not explicit on the presenting of multiple graphical depictions or graphs of said transmitted data from said devices, such as over a connected network implementation.  Examiner notes that under the broadest reasonable interpretation of “one or more graphs relating to the stored results from a plurality of the distributed mind-altering substance testing units” and “graphs displaying a plurality of test results from a plurality of users collectively, according to the amended parameters”, it would most likely be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the disclosure of Ofir, to present one or more graphs of aggregate data collected from the repeatedly disclosed multiple alcohol breath testing devices rather than just a single alcohol breath testing device.  Indeed, it is understood by Examiner that data and graphing from one device/subject could relate to stored/graphed data from a plurality of units/subjects, as described in Ofir Par [0098] (which discloses generating one or more screen displays detailing historical data associated with tests conducted on a particular alcohol detection device) in combination with the disclosure of multiple users and multiple alcohol breath testing devices located throughout a facility in Ofir Par [0035], [0043]-[0044],  [0048], & [0078] would be able to read on said limitations

While Ofir Par [0094] briefly discusses security options for verifying the identity of the user for testing purposes, Ofir does not explicitly specifically disclose:
a security validation controlling access to the stored results and displaying results subsequent to the reviewer’s validation;

Ridder discloses the presenting of multiple graphical depictions or graphs of said transmitted data from said devices, such as over a connected network implementation (See Ridder Fig. 20. &  Par [0034], Par [0109]-[0110] which disclose noninvasive, blood, and breath alcohol measurements being acquired for 10 subjects and an associated graph that contains the blood, breath, and noninvasive alcohol concentrations versus time that were measured for 2 of said 10 subjects and contain data that was collected remotely) and a security validation controlling access to the stored results and displaying results subsequent to reviewer’s validation (See Ridder Par [0101]-[0104] which discloses security policies relayed to appropriate devices in other locations via RF uplinks, that which allows communication and data transfer via secure data protocol and use of a key, plastic transponder, credit card style smart card, employee id badge, lapel pin, etc. and to subsequently access and visualize said data on a display that has been communicated).  The disclosure of Ridder is directly applicable to the disclosure of Ofir because both disclosures share limitations and capabilities, namely, both disclosures are directed towards monitoring substance or alcohol levels in multiple, remote subjects over time, analyzing said substance levels for each subject, and providing displays of information surrounding said substance levels for each subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ofir surrounding the transmitting of data from multiple alcohol breath testing devices to further include the presenting of multiple graphical depictions or graphs of said transmitted data from said devices, as disclosed by Ridder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ofir to further include the presenting of multiple graphical depictions or graphs of said transmitted data from said devices, as disclosed by Ridder to monitor and graphically depict alcohol concentration throughout each subject with an assigned alcohol detection device (See Ridder Par [0109]-[0110].  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ofir regarding security and user validation to specifically include user validation that controls access to stored results and viewing said results, because this adds security, convenience, and policy control to an individual’s biometric/alcohol testing data (See Ridder Par [0101]-[0102]).

Claim 25 –
Regarding Claim 25, Ofir discloses an online mind-altering substance testing tool, the tool including a display for displaying stored results of mind-altering substance tests, the tests being performed by distributed mind-altering substance testing units:
wherein the tool performs diagnostics on the testing units (See Ofir Par [0114] which discloses initiating a calibration sequence for performing diagnostics on the testing unit to ensure that the system is properly calibrated prior to performing the tests);
a dashboard displays any alerts based on the diagnostics selected by a reviewer relating to any one or more of: number of tests, site location, time of day, result, and employee (See Ofir Par [0037] & [0118] which discloses an employer receiving, managing, and maintaining data records for each of its employees and may include communicating test result data for a specific employee or at least a portion thereof to one or more employer computers such that the data may be used for purposes of monitoring and enforcing employee/workplace conduct; See Ofir Par [0090] which discloses identification of the location of the user themselves as part of the data collected; See Ofir Par Fig. 14 and Par [0098] which discloses that the mobile application may be further configured to generate historical data associated with tests conducted such as the time/date of the test, See Ofir Par [0100] and Fig. 15 which disclose a screen display and associated counter that monitors the number of tests performed by the user, therefore constituting a parameter/diagnostic of a number of tests; See Ofir Par [0114] which discloses initiating a calibration sequence for performing diagnostics on the testing unit to ensure that the system is properly calibrated prior to performing the tests based on the number of tests performed), 
the displayed alerts including warning alerts or error alerts, and the alerts are selectable to produce an itemized alert which can be selected to provide a detailed individual report (See Ofir Par [0114] which discloses the calibration being initiated upon activating the user selecting the provided notification, ergo providing more details to complete the calibration sequence; While not “alert”’ per se, see Ofir Par [0094]-[0095] & [0118] which discloses that post-result actions may include communicating test result data or at least a portion thereof to one or more employer computers such that the data may be used for purposes of monitoring and enforcing employee/workplace conduct and includes detailed reports for specific employees that are monitored by the employer); and
wherein the dashboard also collectively displays the stored results from a plurality of the distributed mind-altering substance testing units (See Ofir Par [0049] which describes that a plurality of devices can be used for data collection and communicates with a centralized software/hardware; See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Ofir Par [0098]-[0100] which discloses historical data being maintained, viewed, analyzed, and even shared, as may be desirable for particular applications or by particular users, and further, the historical data accumulation may be provided miscellaneous settings to toggle on or off the “results saving” feature, implying there are a plurality of results being saved and displayed, and is further confirmed through the language “permitting retention of data for a particular number of results, a particular duration of time, or otherwise” or as discussed in [0100], calibration may be necessary for every few hundred tests because of “perceived inaccuracies within test results over a particular period of time”, implying there are multiple stored results), including one or more graphs relating to the stored results from a plurality of the distributed mind-altering substance testing units (See Ofir Par [0086]-[0089] & [0116]-[0117] which discloses the storing of results  display showing historical alcohol breath detection data; See Ofir Par [0098] & Fig. 14 which discloses one or more graphs of the results being displayed, albeit for a tests conducted on a  particular alcohol detection device rather than multiple devices;  See Ofir Par [0119] which discloses the transmitting of data, from the multiple devices described in Ofir Par [0035], [0043]-[0044], [0078]), the graph facilitating rapid and intuitive evaluation of tests from various testing units (the limitation “the graphs being able to facilitate rapid and intuitive evaluation of a large number of tests” is a “whereby” clause that simply expresses the intended result of a process step positively recited and therefore is not given patentable weight (See MPEP 2111.04(I)); However, to further prosecution, it is seen that Applicant intends to describe the graphs displaying results of multiple tests concurrently… See Ofir Fig. 14 which shows the graph displaying the results of multiple alcohol-breath tests, allowing for the visualization of the results from a plurality of alcohol-breath tests concurrently), the dashboard enabling drilling down into displayed test data to obtain a particular test result (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates), the graphs being arranged in accordance with alcohol or drug testing (See Ofir Par [0088]-[0089] which discloses the display showing historical alcohol breath detection data; See Fig. 14 which discloses the graph being arranged in accordance with alcohol-breath testing, showing BAC results over time), the dashboard including filter selectors which can be selected to filter underlying stored test data so that the graphs are modified accordingly (See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates, therefore, the filter would be the change of date filter, and the graphs are modified accordingly the show the alcohol-breath test results from that specific date), and
the tool is configured to amend parameters relating to any one or more of: a company, divisions of a company, sites, staff details, user details, system settings, and testing units (See Ofir Par [0099] which discloses the user being able to select, edit, or toggle miscellaneous settings on the mobile application/device, therefore constituting amending parameters of the system settings and/or testing units; See Ofir Par [0037] which discloses one or more detection devices may be provided by a corporate entity to one or more employees, and in certain embodiments, the central server may also be associated with one or more centralized computer devices, which may be configured, as desirable; See Ofir Par [0114] which discloses initiating a calibration sequence for performing diagnostics on the testing unit to ensure that the system is properly calibrated prior to performing the tests, therefore modifying an operational configuration setting of the one or more testing units; Ofir Par [0118] describes the system being configured to communicate with a centralized server configured to provide employers oversight over multiple employees),
the graphs displaying a plurality of test results from a plurality of users collectively, according to the amended parameters (See Ofir Fig. 14 which shows the graph displaying the results of multiple alcohol-breath tests over time, allowing for the visualization of the results from a plurality of alcohol-breath tests concurrently;  while not explicitly “displaying a plurality of test results from a plurality of users collectively”, Ofir Par [0098] discloses generating one or more screen displays detailing historical data associated with tests conducted on a particular alcohol detection device and as stated in Ofir Par [0054] & [0112], one or more users may utilize said alcohol detection device and utilize multiple user logins with the single mobile application;  Further, Ofir Par [0118] describes the system being configured to communicate with a centralized server configured to provide employers oversight over multiple employees.  Therefore, Ofir does not seem to anticipate the displaying of a plurality of test results from a plurality);
wherein the reviewer can review the stored results from multiple testing units once the tests have been performed, which enables rapid risk assessment and corrective action to be undertaken responsive to the displayed alerts (See Ofir Par [0035] discloses the system and the system’s functionalities to be implemented amongst multiple alcohol detection devices with remote network functionality; See Ofir Par [0098] & Ofir Fig. 14 which discloses and shows the dashboard enabling the user to drill down into the displayed test data by selecting specific points values or test results on the screen, as well as previous tests performed on prior dates, therefore, the filter would be the change of date filter, and the graphs are modified accordingly the show the alcohol-breath test results from that specific date).

While Ofir Par [0098] discusses the graphical depiction or displaying of historical data accumulated by a singular device & Ofir Par [0119] suggests the transmitting of data from multiple alcohol breath testing devices that are described in Ofir Par [0035], [0043]-[0044], [0078], and even further Ofir Par [0118] discusses implementation of the alcohol breath testing aspects into a workplace and therefore monitoring multiple people or subjects, Ofir is not explicit on the presenting of multiple graphical depictions or graphs of said transmitted data from said devices, such as over a connected network implementation.  Examiner notes that under the broadest reasonable interpretation of “one or more graphs relating to the stored results from a plurality of the distributed mind-altering substance testing units” and “graphs displaying a plurality of test results from a plurality of users collectively, according to the amended parameters”, it would most likely be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the disclosure of Ofir, to present one or more graphs of aggregate data collected from the repeatedly disclosed multiple alcohol breath testing devices rather than just a single alcohol breath testing device.  Indeed, it is understood by Examiner that data and graphing from one device/subject could relate to stored/graphed data from a plurality of units/subjects, as described in Ofir Par [0098] (which discloses generating one or more screen displays detailing historical data associated with tests conducted on a particular alcohol detection device) in combination with the disclosure of multiple users and multiple alcohol breath testing devices located throughout a facility in Ofir Par [0035], [0043]-[0044],  [0048], & [0078] would be able to read on said limitations

While Ofir Par [0094] briefly discusses security options for verifying the identity of the user for testing purposes, Ofir does not explicitly specifically disclose:
a security validation controlling access to the stored results;

Ridder discloses the presenting of multiple graphical depictions or graphs of said transmitted data from said devices, such as over a connected network implementation (See Ridder Fig. 20.  Par [0034], Par [0109]-[0110] which disclose noninvasive, blood, and breath alcohol measurements being acquired for 10 subjects and an associated graph that contains the blood, breath, and noninvasive alcohol concentrations versus time that were measured for 2 of said 10 subjects and contain data that was collected remotely) and a security validation controlling access to the stored results (See Ridder Par [0101]-[0104] which discloses security policies relayed to appropriate devices in other locations via RF uplinks, that which allows communication and data transfer via secure data protocol and use of a key, plastic transponder, credit card style smart card, employee id badge, lapel pin, etc.).  The disclosure of Ridder is directly applicable to the disclosure of Ofir because both disclosures share limitations and capabilities, namely, both disclosures are directed towards monitoring substance or alcohol levels in multiple, remote subjects over time, analyzing said substance levels for each subject, and providing displays of information surrounding said substance levels for each subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ofir surrounding the transmitting of data from multiple alcohol breath testing devices to further include the presenting of multiple graphical depictions or graphs of said transmitted data from said devices, as disclosed by Ridder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ofir to further include the presenting of multiple graphical depictions or graphs of said transmitted data from said devices, as disclosed by Ridder to monitor and graphically depict alcohol concentration throughout each subject with an assigned alcohol detection device (See Ridder Par [0109]-[0110].  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ofir regarding security and user validation to specifically include user validation that controls access to stored results, because this adds security, convenience, and policy control to an individual’s biometric/alcohol testing data (See Ridder Par [0101]-[0102]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ofir in view Ridder, further in view of Keays (U.S. Patent Publication No. 20110079073).

Claim 20 –
Regarding Claim 20, Ofir and Ridder disclose the testing system of Claim 1 in its entirety.  Ofir does not explicitly disclose a testing system:
configured to synchronize sample statuses with another server.

Keays teaches wherein said testing system is configured to synchronize sample statuses with another server (See Keays Par [0040] which discloses the breath alcohol report information, as well as any GPS location and tracking information, can be sent directly from one mobile wireless or cellular transmitter or transceiver device to another mobile wireless or cellular transmitter or transceiver device without storage of the breath test report or GPS location and tracking information, constituting synchronization of sample statuses without the need for storage).  Keays testing system is directly applicable to the testing system of Ofir and Ridder as they both share capabilities, namely, they are both directed to remotely managing mind-altering substance tests and the data received from those tests. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the testing system as disclosed by Ofir and Ridder to include a testing system that is configured to synchronize sample statuses with another server, as disclosed by Keays.  One of ordinary skill in the art before the effective filing date of the instantly claimed invention would have been motivated to modify the testing system that is configured to synchronize sample statuses with another server, as disclosed by Keays in order to provide a method and system of providing supervisory monitoring of sobriety that is increasingly discrete, portable, and tamper-proof by bypassing a fixed infrastructure for transmitting the received sobriety results (See Keays Par [0040]).









Response to Arguments
Applicant’s arguments filed 05 May 2022 have been fully considered, but they are not persuasive.
Regarding 35 U.S.C. 101 of Claims 1 & 11-15 & 17-25, Applicant argues on pp. 8-10 of Arguments/Remarks that the system and method of the present invention do not recite a judicial exception, i.e. methods of organizing human activity, because the invention as amended includes a combination of elements which provides an inventive concept and practical application when compared to the prior art documents.  And as such, the 35 U.S.C. 101 rejections of Claims 1 & 11-15 & 17-25 should be withdrawn.  Examiner respectfully disagrees with Applicant’s arguments.  Applicant states in the specification that it can often be difficult to determine from individual failures, whether the company has a wider problem with (mind-altering substance) compliance.  However, we have no clear indication of how the current claims set out to solve this issue of determining whether the company has a wider problem with compliance.  Applicant further argues that the newly amended instant claims, as drafted, present numerous substance testing units that can be used to track the sobriety levels of numerous, varying users and allows a reviewer to perform rapid risk assessment and corrective action for specific employees, etc.  However, this should be true of any display of data with corresponding historical data that is provided to a reviewer, such as described throughout Ofir and Ridder, which allows visualization of alcohol testing results and possible disobeying of sobriety.  This aspect is not necessarily an improvement to technology that is already found in prior art systems.  Applicant further argues that the recitation of a security validation program ensures security of sensitive test results, which Examiner does not contend against necessarily, but this embodiment is also understood to not be an improvement to the prior art.  That is, Ofir and Ridder both offer security validation to their systems for purposes of securing performance of sobriety tests and subsequent viewing of results, respectively.  Furthermore, there is no clear nexus between the problem of determining whether the company has a wider problem with compliance, and the solution of providing numerous substance testing units to track sobriety levels of numerous, varying users via amending the parameters of the testing units depending on the environment or user that is being monitored.  Currently, the claims do not clearly offer an improvement to the technology or technological field of use, via the amending of said parameters of the testing units, any more than what is provided by substance testing units that are already found in the prior art, as presented by Applicant in Applicant’s specification Par [0002]-[0004] which states that substance breath testing amongst employees in a workplace, company, etc. is commonplace.  With the lack of a clear nexus between the problem described in Applicant’s specification and a solution set forth in the instant claims, as well as, a lack of a significant improvement to the technological components, structures, or field of use that the invention can be found in, it is determined that Claims 1 & 11-15 & 17-25 remain rejected under 35 U.S.C. 101
Regarding 35 U.S.C. 103 rejections of claims 1, 11-15, 17-19 & 21-25, Applicant argues on pp. 11-12 of Arguments/Remarks that the previously cited portions of Ofir and Ridder do not specifically teach or suggest the newly amended limitations found in independent Claims 1, 24, & 25.  Examiner respectfully agrees with Applicant’s arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Ofir and Ridder which apply newly cited portions of each refence.  For example, newly cited Ofir Par [0037], [0090], [0098], [0100], [0118] disclose various parameters that the system can use for purposes of performing diagnostics on the testing units.  Furthermore, newly cited Ofir Par [0094]-[0095] & [0118] disclose that post-result actions may include communicating test result data or at least a portion thereof to one or more employer computers such that the data may be used for purposes of monitoring and enforcing employee/workplace conduct and includes detailed reports for specific employees that are monitored by the employer.  Newly cited portions of Ridder i.e. Ridder Par [0101]-[0104] discloses security validation controlling access to the stored results via RF uplinks, that which allows communication and data transfer via secure data protocol and use of a key, plastic transponder, credit card style smart card, employee id badge, lapel pin, etc.  Furthermore, previously cited portions of Ofir were applied to previously pending Claim 2, that which effectively read on Claim 2 as seen in the previous Office Action.  Applicant amended the independent Claims to include the language found in Claim 2, therefore it is understood that these cited portions of Ofir that were applied for previously pending Claim 2 read on the newly amended portions of the independent Claims that have incorporated the language from previously pending Claim 2.  As such, all of the newly amended limitations found in independent Claims 1, 24, & 25 have been met.  Therefore, Claims 1, 24, & 25 remain rejected under a new grounds of rejection under 35 U.S.C. 103 over Ofir in view of Ridder.
Regarding 35 U.S.C. 103 rejections of claims 1, 11-15, 17-19 & 21-25, Applicant argues on pp. 11-12 of Arguments/Remarks that previously cited portions of Ofir do not disclose, teach or suggest the newly amended limitations to Claims 1, 24, & 25 that include the system being configured to amend parameters relating to any one or more of: a company, divisions of a company, sites, staff details, user details, system settings, and testing units as well as a particular user’s pre-established profile therefore neither Ofir nor Ridder anticipate Claims 1, 24, & 25.  Examiner respectfully disagrees with Applicant’s arguments.  For example, Ofir Par [0099] discloses the user being able to select, edit, or toggle miscellaneous settings on the mobile application/device, therefore constituting amending parameters of the system settings and/or testing units;  Ofir Par [0037] discloses one or more detection devices being provided by a corporate entity to one or more employees, and in certain embodiments, the central server may also be associated with one or more centralized computer devices, which may be configured, as desirable; Ofir Par [0114] discloses initiating a calibration sequence for performing diagnostics on the testing unit to ensure that the system is properly calibrated prior to performing the tests, therefore modifying an operational configuration setting of the one or more testing units; Ofir Par [0118] describes the system being configured to communicate with a centralized server and therefore specifically configured to provide employers oversight over multiple employees.  Furthermore, in terms of a particular user’s pre-established profile, Ofir Par [0094]-[0095] & [0118] discloses that post-result actions may include communicating test result data or at least a portion thereof to one or more employer computers such that the data may be used for purposes of monitoring and enforcing employee/workplace conduct and includes detailed reports for specific employees that are monitored by the employee, thus possibly reading on a profile and Ofir Par [0094] briefly discusses security options for verifying the identity of the user for testing purposes.  However, for purposes of security and user validation, Ridder Par [0101]-[0104] discloses security validation controlling access to the stored results via RF uplinks, that which allows communication and data transfer via secure data protocol and use of a key, plastic transponder, credit card style smart card, employee id badge, lapel pin, etc.  Therefore, these portions of Ofir and Ridder are understood to read on the argued limitations of the independent Claims 1, 24, & 25.  Accordingly, Claims 1, 24, & 25 remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of dependent Claims 11-15 & 17-23, Applicant argues on pp. 12 of Arguments/Remarks that because independent Claims 1, 24, & 25 are purportedly allowable over the art, dependent Claims 11-15 & 17-23 should also be allowable over the art.  Examiner respectfully disagrees with Applicant’s arguments.  As discussed above, independent Claims 1, 24, & 25 remain rejected under 35 U.S.C. 103.  As such, dependent Claims 11-15 & 17-23 remain rejected under 35 U.S.C. 103.














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wojcik et al. (U.S. Patent No. 9,829,480) discloses a portable handheld wireless breath alcohol monitoring device that has facial recognition and allows for subsequent viewing of a user account associated with the recognized user for data analysis, drill-down, etc.
Gemer et al. (U.S. Patent Publication No. 2013/0035602) discloses various remote sobriety monitoring devices that can be located in a plurality of locations for purposes of testing a person’s sobriety, notifying third parties about the test results, and allowing analysis of the test results upon security validation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        06/17/22
/JONATHAN DURANT/Primary Examiner, Art Unit 3619